Citation Nr: 0932857	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  95-05 820A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low 
back disability, postoperative residuals of a herniated 
nucleus pulposus at L4-5.

2.  Entitlement to an effective date earlier than February 9, 
1989, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mr. Sean Ravin, Esq.



WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. C.B.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
February 1968 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
that decision, the RO denied a rating higher than 40 percent 
for the Veteran's low back disability but granted his claim 
for a TDIU, retroactively effective from September 4, 1992.  
He appealed both the denial of a higher rating for his low 
back disability and for an effective date earlier than 
September 4, 1992, for his TDIU.

In February 1998, the Board denied both claims.  The Veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an April 1999 order, granting a 
joint motion, the Court vacated the Board's decision and 
remanded the case to the Board for further development and 
readjudication in compliance with directives specified.  And 
to comply with the joint motion, the Board in turn remanded 
this case in November 1999 with instructions to schedule the 
Veteran for appropriate VA orthopedic and psychiatric 
examinations.

In March 2005, to support his claims, the Veteran and a 
private physician, Dr. C.B., testified at a hearing before 
the undersigned Veterans Law Judge of the Board.  In May 
2005, the Board again remanded the claims for still further 
development.  Later that month, the Veteran withdrew his 
request for a waiver of an overpayment, which had also been 
on appeal (see his May 2005 letter).  Therefore, that claim 
is no longer before the Board.  See 38 C.F.R. § 20.204(c) 
(2008).



In a May 2006 rating decision, on remand, the RO granted an 
earlier effective date of February 9, 1989, for the Veteran's 
TDIU.  He has since continued to appeal, requesting an even 
earlier effective date.  Cf. AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a Veteran is presumed to be seeking the greatest 
possible benefit unless he specifically indicates otherwise).

The Board again remanded this case in January 2007 to ensure 
compliance with all notice obligations under the Veterans 
Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  Following this more recent 
remand, the Appeals Management Center (AMC) sent the Veteran 
a letter in February 2007 providing the required VCAA notice.  

In January 2008, the Board denied the claim for a rating 
higher than 40 percent for the Veteran's service-connected 
low back disability, and also denied his claim for an 
effective date earlier than February 9, 1989, for his TDIU.  
He appealed that decision to the Court.  In a March 2009 
order, granting a joint motion, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with directives 
specified.  

The case is now once again before the Board for further 
appellate review.  But to comply with the Court's recent 
order, the Board is remanding this case to the RO, via the 
AMC, for additional development and consideration.


REMAND

Pursuant to the joint motion, this case must be remanded to 
determine whether the Veteran is entitled to an extra-
schedular rating for his low back disability, and whether an 
effective date earlier than February 9, 1989 is warranted for 
his TDIU on an extra-schedular basis.  The RO must initially 
address these issues, rather than the Board, inasmuch as the 
Board is precluded from assigning an extra-schedular rating 
in the first instance.  See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

I.  Whether the Veteran is Entitled to a 
Rating Higher than 40 Percent for his Low 
Back Disability on an Extra-Schedular 
Basis

A 40 percent schedular rating has been assigned for the 
Veteran's low back disability.  In exceptional cases, where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or to the 
Director of Compensation and Pension Service for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1) (2008).  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extra-schedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  In Thun, the Court stated that the RO or the 
Board must first determine whether the schedular rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  Id., at 115.  In this step the Court 
cited to a VA General Counsel Precedent Opinion, stating that 
"when service-connected disability affects employment 'in 
ways not contemplated by the rating schedule' § 3.321(b)(1) 
is applicable."  Id. (quoting VAOGCPREC 6-96).  The Board, 
however, may not consider assignment of an extra-schedular 
rating on an initial basis.

If the schedular criteria do not reasonably describe the 
Veteran's disability level and symptomatology, the second 
step of the analysis must be undertaken.  That step, 
initially taken by the RO, is to determine whether the 
claimant's exceptional disability picture includes factors 
such as marked interference with employment or frequent 
periods of hospitalization.  Id., at 116.  If this step is 
answered in the affirmative, then the matter must be referred 
to the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service to undertake the third and 
final step - to determine whether justice requires 
assignment of an extra-schedular rating.  Id.

There is evidence suggesting the rating criteria may not 
reasonably describe the Veteran's disability level and 
symptomatology concerning his low back disability, possibly 
resulting in marked interference with employment (keeping in 
mind, however, that he already has been granted a TDIU - 
which, itself, acknowledges that he is incapable of obtaining 
and maintaining substantially gainful employment on account 
of the severity of his service-connected disability(ies)).  
In this regard, the record shows he stopped working as an 
electrician in 1982, and that he has been receiving Social 
Security Administration (SSA) benefits at least partly due to 
his low back disability.  In addition, an August 1994 VA 
social and industrial survey includes an opinion from a VA 
social worker that the Veteran was totally disabled due to 
his service-connected low back disability.  A social worker 
is generally not qualified to render such an opinion 
concerning an orthopedic disability.  See, e.g., Black v. 
Brown, 10 Vet. App. 279 (1997) (indicating an opinion may be 
reduced in probative value, even where the statement comes 
from someone with medical training, if the medical issue 
requires special knowledge).  However, Dr. C.B., a private 
radiologist who also testified at the Veteran's hearing, 
submitted a March 2005 report in which he concluded that, 
based on a review of the Veteran's entire claims file for the 
pertinent medical and other history, the Veteran is unable to 
work due solely to his service-connected low back disability.  

Thus, given this supporting medical opinion, this case must 
be remanded for the RO to determine whether the claim should 
be referred to the Under Secretary for Benefits or to the 
Director of Compensation and Pension Service for 
consideration of the assignment of an extra-schedular rating.



II.  Whether the Veteran is Entitled to 
an Effective Date Earlier than February 
9, 1989, for the Grant of his TDIU, also 
including on an Extra-Schedular Basis

The Veteran believes that an effective date earlier than 
February 9, 1989, is warranted for his TDIU.  The assignment 
of effective dates of awards is generally governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for an 
increased rating (such as a TDIU), unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An effective date for a claim for 
increase may be granted prior to the date of claim if it is 
factually ascertainable that an increase in disability had 
occurred within one year before the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) 
and (2); see also Harper v. Brown, 10 Vet. App. 125, 126 
(1997).

A TDIU is awarded upon a showing that the Veteran is unable 
to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age or the 
impairment caused by any disabilities that are not service 
connected.  Id.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."



In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, 
a Veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration or accommodation was given on 
account of the same.  See 38 C.F.R. § 4.18.

As the Court clarified in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU (or, 
here, a claim for an earlier effective date for the TDIU) 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran could perform work that would 
produce sufficient income to be other than marginal.  See, 
too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).



To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a Veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, his disabilities may be considered under 
subjective criteria.  If he is unemployable by reason of his 
disabilities, occupational background, and other related 
factors, an extra-schedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b).

In this case, an effective date earlier than February 9, 
1989, for the TDIU was denied, in part, on a finding that the 
Veteran had made no attempt to appeal a prior August 1986 
rating decision that had earlier denied his TDIU claim.  
And, therefore, it was determined that that earlier August 
1986 rating decision was final and binding on him based on 
the evidence of record at that time.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 20.302, 20.1103.

As the recent joint motion points out, however, 
correspondence the Veteran submitted in December 1986 - so 
within one year of that August 1986 decision, may constitute 
a timely notice of disagreement (NOD) with August 1986 
decision.  After reviewing this correspondence, the Board 
agrees with this possible interpretation.  In this 
correspondence, the Veteran wrote, "I appealed a decision 
(100% unemployability due to service-connected back cond.) 
some months ago."  Since this correspondence clearly 
expresses his disagreement with the August 1986 rating 
decision with intent to appeal, that decision is not final.  
38 C.F.R. § 20.201 (2008).  See also Gallegos v. Gober, 14 
Vet. App. 50 (2000) (VA should liberally interpret a written 
communication which may constitute an NOD under the law.), 
rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 
2002) (the language of 38 C.F.R. § 20.201 properly 
implemented 38 U.S.C.A. § 7105, and assuming that the 
[claimant] desired appellate review, meeting the requirement 
of § 20.201 was not an onerous task).

That August 1986 rating decision was in response to a claim 
for a TDIU filed on May 29, 1986.  Two examination reports in 
1986 also indicate the Veteran may have been unable to work 
as a result of his service-connected low back disability.  In 
an examination report received in June 1986, the diagnostic 
assessment was "failed back syndrome with possible 
significant psychological factors affecting a physical 
disorder."  The examiner also concluded, "It is obvious at 
this time that this patient is completely and totally 
disabled from doing any gainful employment."  In addition to 
this report, a May 1986 VA examination report lists diagnoses 
of:  (i) "psychological factor affective physical disorder - 
probable"; and (ii) "degenerative disc disease? chronic 
lumbosacral strain?  Weakness of right hand? secondary to 
right hand surgery at age 23.  Failed back surgery."  
The examiner also stated, "[i]t couldn't be determined with 
any degree of medical certainty to what extent there might be 
an element of either malingering or hysteria in this case.  
In either event, the prognosis for return to work is 
negligible."

Based on these findings, the evidence suggests a TDIU may be 
warranted since the Veteran's initial claim in May 1986.  
Prior to February 9, 1989, however, he did not qualify for 
consideration of a TDIU under 38 C.F.R. § 4.16(a) since his 
only service-connected disability was his low back 
disability, rated as 40-percent disabling (so shy of the 
minimum 60 percent rating required by § 4.16(a) when there is 
only one service-connected disability).  But even so, he may 
have been entitled to a TDIU on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b).

Also already explained, however, when discussing the claim 
for a higher rating for the Veteran's low back disability, 
the Board does not have the authority to grant a TDIU on this 
extra-schedular basis in the first instance.  See Bowling v 
Principi, 15 Vet. App. 1, 10 (2001).  Rather, the Board must 
first refer the claim to the Director of VA's Compensation 
and Pension Service.  See VAOPGCPREC 6-96 (Aug. 16, 1996), 
discussing the holding in Floyd, 9 Vet. App. at 96.  See also 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Consider whether an extra-schedular 
rating is warranted for the Veteran's 
service-connected low back disability, 
postoperative residuals of a herniated 
nucleus pulposus at L4-5.  See 38 C.F.R. 
§ 3.321(b)(1).  If appropriate, the 
matter should then be referred to the 
Director of Compensation and Pension 
Service.  If it is determined that this 
special consideration is not possible 
without a current examination, such 
action should also be undertaken.  If 
referred, the Director of Compensation 
and Pension Service should consider 
whether the Veteran's functional and 
occupational impairment from his low back 
disability presents such an "unusual 
disability picture" under 
38 C.F.R. § 3.321(b)(1) as to render 
impractical application of the regular 
schedular standards.

2.  Also refer the Veteran's TDIU claim 
to the Director of Compensation and 
Pension Service for consideration of 
whether the Veteran was entitled to this 
benefit prior to February 9, 1989, on an 
extra-schedular basis.  In making this 
determination, consider the 
VA examination reports dated in May 1986, 
the findings of which were in response to 
the Veteran's claim for a TDIU filed on 
May 29, 1986.  See 38 C.F.R. § 4.16(b).

3.  If benefits are not granted to the 
Veteran's satisfaction, send him and his 
attorney a supplemental statement of the 
case (SSOC) and give them an opportunity 
to respond to it before the record is 
returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



